                      Case 1:18-cr-00466-PGG Document 58
                                                      57 Filed 06/11/21
                                                               05/04/21 Page 1 of 1
                                                      U.S. Department of Justice
             [Type text]
                                                                       United States Attorney
                                                                       Southern District of New York

                                                                       The Silvio J. Mollo Building
                                                                       One Saint Andrew’s Plaza
                                                                       New York, New York 10007


                                                                       May 4, 2021

             BY ECF                                  Memo Endorsed: The application is denied. The violation of
             The Honorable Paul G. Gardephe          supervised release hearing will proceed as scheduled on June 24, 2021
             United States District Judge            at 3:00 p.m. With the consent of the Defendant, the hearing will
             Southern District of New York           proceed by telephone.**
             500 Pearl Street
             New York, New York 10007

                   Re:    United States v. Jose Santana, 18 Cr. 466
                                                                                           Dated: June 11, 2021
             Dear Judge Gardephe:

                     The Government writes with the consent of defense counsel to respectfully request that the
             Court schedule a change of plea and sentencing in the above-captioned case. As of in or about
             April 2021, the defendant’s state charges, which formed the basis of two of the defendant’s
             pending supervised release violations, remained unresolved due to the COVID-19 pandemic. On
             May 4, 2021, the Government learned that the defendant has resolved his state cases, and has been
             transferred from state to federal custody. Consequently, and after conferring with defense counsel,
             the Government understands that the defendant now wishes to resolve his outstanding violations.

                     The next conference date in this matter is currently scheduled for Thursday, June 24, 2021
             at 3 PM. Given that the defendant is currently incarcerated and is now willing to enter a change
             of plea, the parties respectfully request that the Court reschedule the upcoming conference to a
             date in May 2021, in order to expeditiously resolve this matter.

                                                               Respectfully submitted,

                                                               AUDREY STRAUSS
                                                               United States Attorney



                                                           by: _____________________________
                                                               Sarah Mortazavi
                                                               Assistant United States Attorney
                                                               (212) 637-2520


             cc:          Bob Baum, Esq. (by Email)
**The parties are directed to dial 888-363-4749 to participate, and to enter the access code 6212642. The press and public may
obtain access to the hearing by dialing the same number and using the same access code. The parties should call in at the scheduled
time and wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines. Seven days before the
hearing, the parties must email Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with the
phone numbers that the parties will be using to dial into the hearing so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.
